[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 217 
Habeas corpus proceeding by Wilbur Forrest Bartlett against Ella May Bartlett and another to secure custody of petitioner's minor son, Forrest Ello Bartlett. From an adverse decree, petitioner appeals.
MODIFIED.
The petitioner, Wilbur Forrest Bartlett, hereinafter called the plaintiff, brings this proceeding in habeas corpus to obtain custody of his son, Forrest Ello Bartlett, an infant. The defendant and respondent is *Page 218 
Ella May Bartlett, the mother of said infant, to whom the child had been awarded by a decree of divorce in the state of Idaho. Vera Halstead, the mother of Ella May Bartlett, is joined as a defendant. From a decree on the merits favorable to the contention of the mother, plaintiff appeals.
Forrest Ello Bartlett, the son of plaintiff and of the defendant, is now five years of age. On July 30, 1943, at the suit of the wife, a decree of divorce was entered by the Idaho court and she was given "sole control and custody of the minor child of the parties" until said child shall become twenty-one years of age. No provision was made in the divorce decree for any right of visitation on the part of the father. Subsequently the mother and infant son took up their residence in Clackamas county, Oregon, and in October, 1943, the father, who had remarried, brought this proceeding in habeas corpus.
The petition challenges the validity of the Idaho decree, but that issue is withdrawn by plaintiff's reply wherein it is admitted that the parties were divorced and that the decree of the Idaho court is in full force and effect. The petition in habeas corpus alleges that plaintiff "as the father of said minor son, has an interest in the welfare and well-being of said minor son, and is willing and able to provide a suitable and proper home for him; and petitioner alleges that the above named Ella May Bartlett and Vera Halstead are not fit and proper persons to have the care, custody and control of said minor son." He further alleges in substance that the defendants, the mother and grandmother of the child, have failed and refused and still fail and refuse to inform the plaintiff the whereabouts of his minor son and have refused him the right and privilege *Page 219 
of visitation and have concealed the said minor son, although plaintiff has on many occasions demanded to know the whereabouts of said son. The plaintiff alleges that he has not visited with or seen his son since October 5, 1942, and that on September 6, 1943, he called upon the defendants and demanded that they produce said child or disclose his whereabouts, which demand was refused by the defendants. He alleges that it is for the best interest of the child that plaintiff have his future custody.
The defendants in their answer set forth their residence in Clackamas county, the decree of divorce in Idaho, and allege that the plaintiff came to the defendants' home when the defendant Ella May Bartlett was ill "and threatened to steal the minor child, and threatened to run away with the minor child, and made serious threats against the defendants and against the minor child" and defendants admit that they refused to divulge the whereabouts of the child until the plaintiff agreed to contribute to the care and support of the said minor child. The defendants further allege that the plaintiff has failed and refused to contribute any sum whatever to the support of the child; has deserted the said child and placed the burden of his care upon the defendants.
Upon the issues thus presented, the cause was tried by the Clackamas county circuit court as a suit in equity. The decree provided that the custody of the minor child should remain with the mother "subject to the right of the plaintiff to visit with and have custody of said minor son for one day, semi-monthly, provided that said minor son shall be returned to his mother before darkness and, provided further, that the plaintiff shall pay to the mother for the support and *Page 220 
maintenance of said minor son, the sum of $40 per month."
The plaintiff contends that the decree of the Idaho court awarding sole custody of the child to the wife is not binding upon the Oregon court; that the Oregon court properly took jurisdiction but erred in refusing to award to the plaintiff the custody of his son. He contends further that even if the court should ultimately determine that the mother should retain custody of the child, the decree of the Oregon court should be modified so as to further extend plaintiff's rights of visitation. He complains of the provision of the decree which merely grants plaintiff the right to have the custody of the minor son for one day semi-monthly and contends that he should be permitted to have his son two weeks in every month. He strongly objects to the provision of the decree which makes the right of visitation conditional upon the payment of $40 per month for the child's support and contends that the court is without power to make any order concerning support in a habeas corpus proceeding.